DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on August 10, 2021 has been entered. Claims 1-20 are pending in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grasse et al. [US 20190035512 A1, hereafter Grasse] in view of Chandrachood et al. [US 20080102001 A1, hereafter Chandrachood] and the Non-Patent Literature to Bermudez filed by the Applicant in the IDS filed on March 26, 2020 hereafter Bermudez.
As per Claims 1 and 17, Grasse teaches a system (See fig. 1), comprising,
optics 104 for ultraviolet light or electrons, the optics being situated in a chamber 100 and comprising a surface to control a path of photons or electrons (Para 8 and 9); and Grasse further disclosed that it has been found to be advantageous if the relative
movement is performed as at least one linear movement or at least one rotational
movement or a superimposition of at least one linear movement and at least one
rotational movement (Para 12).
Grasse does not explicitly teach a lubricated component distinct from the surface
and situated in the chamber.
However, there is a great interest for a low friction and clean displacement of a
moving object in the art of device fabrication area as disclosed by Chandrachood (Para
42).
Therefore, it would have been obvious to one of ordinary skill in the art at time
the invention was made to incorporate a lubricant for the moving element of Grasse in
order to produce a smooth and nearly frictionless movement in the chamber.
Grasse in view of Chandrachood does not explicitly teach the lubricated
component being lubricated with a lubricant comprising an ionic liquid having a cation
and an anion, wherein at least one of the cation or the anion is organic.
the lubricated component being lubricated with a lubricant comprising an ionic
liquid having a cation and an anion, wherein at least one of the cation or the anion is
organic.
Bermudez teaches lubricated with a lubricant comprising an ionic liquid having a
cation and an anion, wherein at least one of the cation or the anion is organic (See page

Therefore, it would have been obvious to one of ordinary skill in the art at time
the invention was made to incorporate a lubricant as disclosed by Bermudez for the
moving element of Grasse as modified by Chandrachood in order to effectively reduce
contamination arising from wear.
As per Claim 2, Grasse in view of Chandrachood and Bermudez teaches the
system of claim 1.
Bermudez further disclosed wherein the cation of the ionic liquid is organic and
the anion of the ionic liquid is organic (See the last paragraph of page 1).
Therefore, it would have been obvious to one of ordinary skill in the art at time
the invention was made to incorporate a lubricant as disclosed by Bermudez for the
moving element of Grasse as modified by Chandrachood in order to effectively reduce
contamination arising from wear.
As per Claim 3, Grasse in view of Chandrachood and Bermudez teaches the
system of claim 1.
Bermudez further disclosed wherein the cation of the ionic liquid is organic and
the anion of the ionic liquid is inorganic (See page 12).
Therefore, it would have been obvious to one of ordinary skill in the art at time
the invention was made to incorporate a lubricant as disclosed by Bermudez for the
moving element of Grasse as modified by Chandrachood in order to effectively reduce
contamination arising from wear.
As per Claim 4, Grasse in view of Chandrachood and Bermudez teaches the
system of claim 1.

bis (trifluoromethanesulfonyl)imide (TFSI) (Page 12, para 1).
Therefore, it would have been obvious to one of ordinary skill in the art at time
the invention was made to incorporate a lubricant as disclosed by Bermudez for the
moving element of Grasse as modified by Chandrachood in order to effectively reduce
contamination arising from wear.
As per Claim 5, Grasse in view of Chandrachood and Bermudez teaches the
system of claim 1.
Bermudez further disclosed wherein the anion of the ionic liquid is
bis (fluorosulfonyl)imide (FSI) (Page 12, para 1).
Therefore, it would have been obvious to one of ordinary skill in the art at time
the invention was made to incorporate a lubricant as disclosed by Bermudez for the
moving element of Grasse as modified by Chandrachood in order to effectively reduce
contamination arising from wear.
As per Claim 6, Grasse in view of Chandrachood and Bermudez teaches the
system of claim 1.
Bermudez further disclosed wherein the ionic liquid is selected from the group
consisting of: 1-ethyl-3-methylimidazolium bis(trifluoromethanesulfonyl)imide (EMITFSI);
1-butyl-1-methylpyrrolidinium bis(trifluoromethanesulfonyljimide (PYR14TFSI); 1-
methyl-1-propylpiperidinium bis(trifluoromethanesulfonyl)imide (PIH3TFSI); N-trimethyl-
N-propyl-ammonium bis(trifluoromethanesulfonyl)imide (N1113TFSI); N-methyl-tri-N-
butylammonium bis(trifluoromethanesulfonyl)imide (N1444TFSI); 1-ethyl-3-methylimidazolium bis(fluorosulfonyl)imide (EMIFSI); and 1-butyl-1-methylpyrrolidinium

Therefore, it would have been obvious to one of ordinary skill in the art at time
the invention was made to incorporate a lubricant as disclosed by Bermudez for the
moving element of Grasse as modified by Chandrachood in order to effectively reduce
contamination arising from wear.
As per Claim 7, Grasse in view of Chandrachood and Bermudez teaches the
system of claim 1.
Bermudez further disclosed wherein the ionic liquid is neat, the lubricant being
the neat ionic liquid (Page 3).
Therefore, it would have been obvious to one of ordinary skill in the art at time
the invention was made to incorporate a lubricant as disclosed by Bermudez for the
moving element of Grasse as modified by Chandrachood in order to effectively reduce
contamination arising from wear.
As per Claims 8 and 9, Grasse in view of Chandrachood and Bermudez
teaches the system of claim 1.
Grasse further disclosed wherein the chamber is a vacuum chamber (Para 37).
As per Claim 10, Grasse in view of Chandrachood and Bermudez teaches the
system of claim 1.
Grasse further disclosed wherein the system is a reticle or semiconductor-wafer
inspection system (Para 47).
As per Claims 13 and 14, Grasse in view of Chandrachood and Bermudez
teaches the system of claim 1.
Chandrachood further disclosed wherein the lubricated component is a motor

Therefore, it would have been obvious to one of ordinary skill in the art at time
the invention was made to incorporate motor as claimed in order to convey the object.
As per Claim 15, Grasse in view of Chandrachood and Bermudez teaches the
system of claim 1.
Grasse further disclosed wherein the optics are for ultraviolet light selected from
the group consisting of: broadband deep ultraviolet light in a wavelength range of 200-
400 nm; vacuum ultraviolet light in a wavelength range of 120-200 nm; and extreme
ultraviolet light at a wavelength of 13.5 nm (Para 8).
As per Claim 16, Grasse in view of Chandrachood and Bermudez teaches the
system of claim 1.
Grasse further disclosed wherein the optics are electron optics, the system being
an electron-beam system (Para 38).
As per Claim 18, Grasse in view of Chandrachood and Bermudez teaches the
method of claim 17.
Grasse further disclosed wherein the chamber is a vacuum chamber, the method
further comprising, after disposing the optics and the lubricated component in the
chamber and before performing the moving: forming a vacuum in the vacuum chamber;
and baking out the vacuum chamber while maintaining the vacuum (See fig. 1, Para
37).
As per Claim 19, Grasse in view of Chandrachood and Bermudez teaches the
method of claim 18.
Grasse further disclosed after baking out the vacuum chamber and while

chamber; and inspecting the reticle or semiconductor wafer in the vacuum chamber,
wherein the moving is performed as part of the inspecting (See fig. 1, Para 37).

Claims 11, 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grasse in view of Chandrachood and Bermudez further in view of Kidron [US 20110095466 A1].
As per Claims 11 and 12, Grasse in view of Chandrachood and Bermudez
teaches the system of claim 1.
Grasse in view of Chandrachood and Bermudez does not explicitly teach wherein
the lubricated component is a rail.
Kidron teaches the stage structure may include a first low-outgassing cooling
element. The first low-outgassing plate may be coupled to a first low-outgassing slide
that is movable along a first low-outgassing rail. The first low-outgassing rail may be
lubricated with a lubricant (Para 14).
Therefore, it would have been obvious to one of ordinary skill in the art at time
the invention was made to incorporate a lubricant for the moving element as claimed in
order to produce a smooth and nearly frictionless movement in the chamber.
As per Claim 20, Grasse in view of Chandrachood and Bermudez teaches the
method of claim 17.
Grasse in view of Chandrachood and Bermudez does not explicitly teach loading
a reticle or semiconductor wafer into the chamber; purging the chamber, comprising
flowing air into the chamber; and while purging the chamber, inspecting the reticle or semiconductor wafer in the chamber, wherein the moving is performed as part of the

Kidron teaches the first set of low-outgassing flexible bellows may be coupled to
a pumping system located outside the vacuum environment, for pumping gas from an
interior space of the first set of low-outgassing flexible bellows (Para 12).
Therefore, it would have been obvious to one of ordinary skill in the art at time
the invention was made to incorporate chamber as claimed in order to produce a clean
environment.

Response to Arguments
Applicant's arguments filed on August 10, 2021 have been fully considered but they are not persuasive. 
In the remark section, with respect to claims 1-10 and 13-19, Applicant argued that neither Grasse nor Chandrachood mentions ionic liquids; and Bermudez does not disclose using ILs in an application that includes “optics for ultraviolet light or electrons, the optics being situated in a chamber and comprising a surface to control a path of photons or electrons,” as claimed. Applicant further argued that the rejection of the claims is based on hindsight.
The Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The prior references to Grasse as modified by Chandrachood expressed an optics for ultraviolet light, wherein the optics being .  
Furthermore, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference, to Nishida et al. [US 20130258095 A1], listed in the attached form PTO-892 teaches other prior art apparatus/method of a system, comprising, optics for ultraviolet light or electrons, the optics being situated in a chamber and comprising a surface to control a path of photons or electrons; and a lubricated component distinct from the surface and situated in the chamber (See fig. 1A, Para 19), that may anticipate or obviate the claims of the applicant's invention. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/MESFIN T ASFAW/Primary Examiner, Art Unit 2882